Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 12/31/2020 has been entered, considered, and an action on the merits follows.
Response to Arguments
Previous objections to the claims have been withdrawn due to the amended claims.
Applicant’s arguments regarding previous rejection of claims 28-30 under 35 USC 112(b) have been fully considered. The examiner agrees that by bringing in further structure in addition to the upper frame from claim 17 regarding the cone or gyratory crusher of claim 28 overcomes the 112(b) rejection of claim 28. Therefore the rejection of claim 28 is withdrawn.
However, the 112(b) rejection of claims 29 and 30 stand. While one of ordinary skill in the art would understand that a mineral material processing plant or a mobile mineral material processing plant would comprise of more than only a crusher, patentability is determined based on structure that is positively recited within the claim. By only reciting the plant comprises the crusher, it appears the applicant is only renaming the crusher of claim 28 as a mineral material processing plant in claim 29 and then a mobile processing plant in claim 30. Further, while the term ‘comprising’ does not exclude any further structure, the claims need to further positively recite structure of the plant in order to patentably distinguish the plant from the crusher and to overcome the indefiniteness of how, for example: a mineral material 
Further, the applicant’s amended claims present a new 112(b) rejection. See below for more detail.
Applicant’s arguments, see pgs 5-7, with respect to the rejection of claim 17 under 35 USC 102(a)(1) have been fully considered and are persuasive. Regarding Kennedy (US 2,832,547), the examiner agrees that the examiner’s original interpretation of the location of the upper rim does not meet the amended claim because the upper rim is not located below the central hub. Therefore, the rejection has been withdrawn. However, upon further consideration, a different interpretation can be applied to Kennedy where the upper rim is located below the central hub and also located above the lower flange as claimed. See 35 USC 102(a)(1) rejection below for more detail.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 20 recites “the upper flange interrupts the u-shaped cavity”. However the drawings (Figs 5-8) appear to show the u-shaped cavity as being continuous and not interrupted by the upper flange. It only appears to show the upper flange as passing over and covering a portion of the u-shaped cavity. Further, the specification (Pg 7, Lines 30-31) recites “the u-shaped cavity formed by the side walls 14 and the bottom 58a, 58b 
Therefore, the feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the upper flange interrupts the u-shaped cavity”. However, it is unclear what the applicant means by ‘interrupts the u-shaped cavity’. Does the upper flange cause a break in the continuity of the u-shaped cavity? Because it appears from Figs 5-9, that the upper flange only extends over the u-shaped cavity so that the u-shaped cavity remains continuous and not interrupted. For examination purposes, the examiner will interpret interruption as meaning stopping/ending.
Claims 29 and 30 recite a mineral material processing plant comprising the crusher, wherein the mineral material processing plant is a mobile processing plant. However, these claims appear to only be renaming the crusher as a mineral material processing plant and mobile processing plant. Further structure needs to be positively recited within the claims in order to patentably distinguish the mineral material processing plant and the mobile processing plant from the crusher. While, the term ‘comprising’ does not exclude any further structure, patentability is determined based on structure that is positively recited within the claim. The claims fails to define additional structure such as a conveyor, a feeder and wheels/tracks. See Fig 10 of the disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-22 and 24-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy (US 2,832,547).
Regarding Claim 17, Kennedy discloses an upper frame (Mod Fig 1 below) for a crusher (Mod Fig 1), comprising: a central hub (22) for receiving a main shaft (29) of the crusher; an upper rim located below the central hub (22) (Mod Fig 1 shows the upper rim as the curved rim); a lower flange (18) located below the upper rim (Mod Fig 1 shows the lower flange 18 having bolts inserted below a top surface of the upper rim); and at least one spider arm (21) extending from the central hub (22) to the upper rim; wherein the at least one spider arm (21) includes an outwardly open u-shaped cavity formed in an outer surface of the at least one spider arm (21) (Mod Fig 3 below), wherein the u-shaped cavity extends towards the lower flange (18) from the upper rim (Mod Fig 1 and Fig 2 illustrate how the u-shaped cavity extends in the depth direction 

    PNG
    media_image1.png
    620
    1335
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    355
    769
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    227
    476
    media_image3.png
    Greyscale

Regarding Claim 18, Kennedy further discloses the u-shaped cavity extends from the upper rim to the lower flange (18) (Mod Fig 1 and Fig 2 above illustrate how the u-shaped cavity extends in the depth direction from a top surface of the upper rim to the lower flange).
Regarding Claim 19, Kennedy further discloses the upper rim comprises an upper flange (Mod Fig 1 above) (Note, the applicant’s Figs 5-9 appear to show the upper rim as the upper flange 56. Therefore, Kennedy’s frame meets the claimed limitation because the upper rim acts as the upper flange).
Regarding Claim 20, as best understood, Kennedy further discloses the upper flange interrupts the u-shaped cavity (Mod Fig 2’ below shows the u-shaped cavity terminating at an edge of the upper flange and therefore is interrupted).

    PNG
    media_image4.png
    355
    769
    media_image4.png
    Greyscale

Regarding Claim 21, Kennedy further discloses the upper frame further comprises attaching means for wear parts (Figs 1-2 show lower flange 18 and holes 20 for attaching to a crusher or wear part).
Regarding Claim 22, Kennedy further discloses an edge of the u-shaped cavity is formed in such a way as to form a curve together with the attaching means next to the u-shaped cavity (Mod Fig 2’’ below shows the curved edge of the u-shaped cavity 

    PNG
    media_image5.png
    365
    769
    media_image5.png
    Greyscale

Regarding Claim 24, Kennedy further discloses the upper frame further comprises attaching means (holes in bottom surface of spider arm 21) for a lifting tool (Figs 1-3 show spider arm 21 with holes within the bottom of the spider arm capable of being used to lift the upper frame).
Regarding Claim 25, Kennedy further discloses the attaching means comprise brackets (Bottom surface of spider arm 21).
Regarding Claim 26, Kennedy further discloses a bottom surface (Mod Fig 3 above) of the u-shaped cavity has a continuous curve from the upper rim to the central hub (22) (Mod Fig 1 above shows the cross section of the bottom surface [dashed line] being curved from the upper rim to the central hub).
Regarding Claim 27, Kennedy further discloses the diameter of the upper frame increases between the central hub (22) and the lower flange (18) (Fig 1).
Regarding Claim 28, Kennedy further discloses a gyratory crusher (Fig 1), comprising: a main shaft (31); an eccentric assembly (54) mounted to the main shaft and 
Regarding Claim 29, as best understood, Kennedy further discloses a mineral material processing plant comprising the gyratory crusher which comprises only the gyratory crusher (Fig 1) (Note: as noted above, the claim is absent additional structure to further define the mineral material processing plant. The claim currently only renames the gyratory crusher as a mineral material processing plant. See 112(b) rejection above).
Regarding Claim 30, as best understood, Kennedy further discloses the gyratory crusher (Fig 1) is a mobile processing plant (Note: the gyratory crusher can be mobile as it can be moved using the holes in each spider arm 21. Further, as noted above, the claim is absent additional structure to further define the mobile processing plant. The claim currently only renames the gyratory crusher as a mobile processing plant. See 112(b) rejection above).
Regarding Claim 31
Regarding Claim 32, Kennedy further discloses the upper frame is formed as a single piece (Mod Fig 1 above shows the cross section of the upper frame as a continuous hatch. Therefore the examiner is interpreting it to be of a single piece).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Viilo et al (US 2013/0277469 A1) discloses a mobile crushing plant comprising a gyratory or cone crusher.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725